By the Court,

Brown, Judge.
—On the part of the respondent, it is claimed that the store, in which the alleged offence was committed, adjoined a dwelling house, and that therefore it would be impossible for him to commit the crime of burglary by breaking and entering said store, with the intent to steal therefrom, or with any other intent.
Every house for the dwelling and habitation of persons, is said to be a dwelling house. At common law, buildings attached to or within the same curtilage, or enclosure, and under the dominion of the same proprietor were said to adjoin each other; or, if the buidings were under the same roof, or if they had an internal communication with the main dwelling.
The question then, is, what is an adjoining house within the meaning of the statute. It has been held, and I think correctly, in a case where a manufactory was carried on in the center building of a great pile, in the wings of which several persons dwelt, but which had no internal communication with these wings, though the roofs of all the buildings were connected, and the entrance to all was out of the same common enclosure; upon the' center building being broken and entered, that it could not be considered as part of any dwelling house, but a place for carrying on a variety of trades, and no parcel *29of the house adjoining, with none of which it had any internal comnpmication, nor was it to be considered as under the same roof, though the roof had a connection with the roofs of the houses.
The words of the statute, “adjoining to or occupied with a dioelling house,” have a legal signification. They must be taken, read and construed in connection. They mean something more than adjacent or contiguous. They are evidently designed to bring the case within the common law difinition of burglary, viz : out houses within the same enclosure — adjoining to the dwelling and occupied as part thereof.
This construction of the statute will reconcile the several sections on the subject of burglary.
To make the matter even plainer, if possible, the Court advises you that the- dwelling house of Mrs. Payne does not, within-the meaning of'the statute," adjoin the store building occupied by Mr. Bartlett.
The respondent was convicted.